IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 12, 2008

                                       No. 07-51043                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

SOCORRO TELLEZ

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:07-CR-451


Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       After reviewing the briefs and the record, and listening to the able oral
arguments, we are not persuaded that the district court erred in its application
of U.S.S.G. § 2B1.1(c)(3)’s cross-reference to U.S.S.G. § 2L1.1. The charged
conduct falls within the ambit of both 8 U.S.C. § 1324(a)(2) and 8 U.S.C. §
1185(a)(2). However, the district court should have stated under which statutory
provision the conduct fell, and we urge the district courts to do so in the future.
       AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.